This judgment must be reversed because the transcript filed in this court upon the appeal fails to disclose sufficient predicate for the action of the court below; a judgment in garnishment was there rendered against A. C. Van Velzer as garnishee, but the record contains no writ of that nature, nor other showing that one was in fact ever issued; indeed, no answer of Van Velzer to any purported writ of garnishment appears, nor do any facts which would have authorized a judgment against him in the absence of an answer. See R.S. arts. 271 to 300.
There is furthermore nothing from which this court might presume that these positive requirements of the statute in garnishment cases were complied with, there being in this respect merely the transcript of a cost bill and certain docket entries from the justice court, together with an amended original petition, which makes no reference to a garnishment proceeding, and a copy of an affidavit and bond in garnishment bearing the file marks at different dates of both the justice of the peace and the clerk of the county court at law.
The judgment appealed from contains no recitations that these necessary proceedings were had, being merely a straight recovery in favor of D. and U.S. Frosch, a copartnership doing business under the firm name and style of Houston Installment Company against Van Velzer, as garnishee, and the sureties on his appeal bond, in the sum of $181.25, with further provision that its payment should operate as a discharge of any claim of plaintiffs therein against Mrs. Leona M. Hearne, as well as of any in her favor against Van Velzer.
Obviously, under R.S. arts. 2108 to 2114, no adequate basis for the judgment is shown; it is accordingly reversed, and the cause is remanded.
Reversed and remanded.